Order of the Surrogate’s Court of Richmond county consolidating two prior motions and appointing a referee reversed upon the law and the facts, with ten dollars costs and disbursements to appellant payable out of the estate; motion to substitute Fred Mayer as special guardian in place of Bertram G. Eadie granted, with ten dollars costs and disbursements to appellant payable out of the estate, and motion to remove Fred Mayer as special guardian denied, with ten dollars costs and disbursements payable out of the estate. The proceeding is remitted to the Surrogate’s Court for the sole purpose of determining and making an allowance for the reasonable value of the services rendered by Bertram G. Eadie as special guardian. The infants being over the age of fourteen, and having petitioned for the appointment of their father, and no good reason appearing why the father should not be appointed, the failure to appoint him was an erroneous exercise of discretion. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.